Citation Nr: 0316646	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.

4.  Entitlement to service connection for nicotine 
dependence, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to June 
1957.  He died on September  [redacted]

, 1993.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Waco, Texas.

The appellant had been scheduled to appear for a personal 
hearing at the RO in September 1999, but did not appear as 
scheduled.


REMAND

The certificate of death shows that the immediate cause of 
the veteran's death was small cell anaplastic carcinoma in 
September 1993.  The certificate of death also indicated that 
tobacco use contributed to his death.  The appellant asserts 
that the veteran died of disability incurred as a result of 
his in-service tobacco use and/or nicotine dependence 
acquired during service.  See VAOPGCPREC 2-97 and VAOPGCPREC 
19-97.  

Further development is warranted prior to adjudication of the 
appellant's claims.  Potentially relevant records have not 
been obtained by the RO.  For example, although the 
certificate of death shows that the veteran died at his place 
of residence in September 1993, the last treatment records of 
the veteran in the claims file are consultation reports dated 
in February 1993.  The appellant has reported that the 
veteran was treated by John Pender, M.D. through September 
1993.  She also reported that he received treatment at County 
Hospital.  The record further reflects that the veteran was 
employed as a welder during his lifetime, and it is possible 
that he may have undergone employment physicals in 
conjunction with his job.  These records, as well as an 
appropriate medical opinion, should be obtained on remand.

With regard to the issue of entitlement to Dependency and 
Indemnity Compensation benefits pursuant to 38 U.S.C.A. 
§ 1318, the surviving spouse of a veteran who dies from an 
injury or disease that is not service connected is also 
entitled to DIC benefits in the same manner as if the 
veteran's death were service connected, if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability that either was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or if so rated for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty.  In a Statement 
Of Accredited Representative In Appealed Case (VA Form 646) 
dated June 4, 2003, the appellant's representative indicated 
that the veteran had been service connected for a left foot 
disability, rated as 10 percent disabling, and for a right 
foot disability, a left inguinal hernia, and right ankle 
disability, all rated as noncompensable, during his lifetime.  
Review of the claims folder does not reveal for which, if 
any, disabilities the veteran was service connected.  
Accordingly, verification of such is required prior to 
further disposition of this matter.

As to the issue of entitlement to service connection for 
nicotine dependence, this issue should have been adjudicated 
by the RO pursuant to 38 U.S.C.A. § 5121 and 38 C.F.R. § 
3.1000, which provide that upon the death of a veteran, 
periodic monetary benefits to which he was entitled at death 
based on existing ratings or decisions or those benefits due, 
based on evidence in the file at the date of death, and 
unpaid for a period not to exceed two years prior to death 
may be paid to his spouse.  This should be accomplished on 
remand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, as the issue of entitlement to Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35 is 
inextricably intertwined with the issues for which the 
additional development is being undertaken, it shall be held 
in abeyance until completion of the requested development.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Document in the claims folder which 
disabilities the veteran was service 
connected for during his lifetime, as well as 
the corresponding disability ratings.
2.  Ask the appellant to identify all VA and 
non-VA health care providers who treated the 
veteran for any pulmonary disorder, tobacco 
use, or nicotine dependence from June 1957 to 
September 1993.  Obtain records from each 
health care provider the appellant 
identifies.
3.  Make arrangements to obtain the veteran's 
complete treatment records from John Pender, 
M.D. and County Hospital, dated until his 
death September 1993.  

4.  The claims folder reflects that the 
veteran worked as a welder during his 
lifetime.  Make arrangements to obtain his 
complete employment records, including any 
employment physicals.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that VA pulmonary specialist and 
psychiatrist review the medical records 
in the claims file and render opinions on 
the following matters:

The psychiatrist should provide responses 
to the following questions:

a.  What is the likelihood that 
nicotine-dependence, as the criteria for 
diagnosing that disorder is set forth in 
the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), was acquired 
by the veteran during military service?  
Is nicotine dependence a disease?

b.  What is the likelihood that the 
veteran continued using tobacco after 
service as a result of acquiring nicotine 
dependence in service?  

c.  If nicotine dependence was acquired 
during active service, does the evidence 
show that the veteran sustained full 
remission of the service-related nicotine 
dependence and subsequent resumption of 
the use of tobacco products?

The pulmonary specialist should provide 
responses to the following questions:

a.  Is it at least as likely as not that 
any nicotine dependence acquired in 
military service (that led to the post-
service usage of tobacco) caused or 
aggravated the veteran's small cell 
anaplastic carcinoma?  

b.  If it is not likely or cannot be said 
with more than speculation that the 
veteran acquired nicotine dependence in 
military service, to what extent did the 
approximately four years of smoking in 
service contribute to the veteran's small 
cell anaplastic carcinoma as opposed to 
the many post-service years of smoking?

If opinions on the requested information 
cannot be stated with certainty, they should 
be expressed within a range of probability, 
if possible.  If the examiners are only able 
to theorize or speculate on a given matter, 
the examiners should so state.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the reports.
6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the doctors' reports.  If 
the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Readjudicate the appellant's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  The issue of 
entitlement to service connection for 
nicotine dependence must be adjudicated 
with consideration of 38 U.S.C.A. § 5121 
and 38 C.F.R. § 3.1000.

8.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response. 

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




